DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
Status of Application
The response filed 07/12/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 13 has been amended.
Applicant had previously elected Group V, and the species of fluorinated compound to be ciprofloxacin (compound 12). 
However, Applicant’s election of ciprofloxacin (compound 12) for the species of fluorinated compound of ciprofloxacin (compound 12) did not fall within the recited formula 
    PNG
    media_image1.png
    189
    425
    media_image1.png
    Greyscale
or other fluorinated compounds recited; wherein the elected species is expanded to include 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(m=0, n=0) and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(m=1, n=0). 
The claims are treated only to the extent of the expanded compounds recited above.
Claims 1-29 are pending.
Claims 13-21 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.




New Grounds of Rejection
	Due to the amendment of the claims the new grounds of rejection are applied:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been amended to be directed to a method for modifying a contact lens to attach drugs to the contact lens comprising the steps of drying the contact lens which comprises fluorinated molecules; incubating the contact lens with at least one fluorinated compound that comprises 

    PNG
    media_image4.png
    231
    695
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    279
    699
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    329
    792
    media_image6.png
    Greyscale

in a medium wherein the at least one fluorinated compound attaches to the fluorinated molecules in the contact lens through fluorous interaction to produce a modified contact lens, and rinsing the modified contact lens.
This is indefinite as the method recites modifying the contact lens to attach drugs to it with the recited steps but the fluorinated ophthalmic drug 
    PNG
    media_image5.png
    279
    699
    media_image5.png
    Greyscale
is not a required step in the method wherein it is unclear how one can attach the drug compound when the claims do not require the presence of the fluorinated ophthalmic drug compound of the claimed formula. It is one of several fluorinated compounds where the other alternatives are not drugs wherein it is unclear how one would attach the drug which is not present such as when utilizing the claimed zwitterionic compound and not 
    PNG
    media_image5.png
    279
    699
    media_image5.png
    Greyscale
. It does not allow one to ascertain the metes and bounds of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tusé et al. (U.S. Pat. 6482799) in view of Petersen et al. (U.S. Pat. 4559341) and Mitsos (Isosteres in Medicinal Chemistry – H to F replacement, Definition of Bioisosterism) and García-Porta et al. (Performance of Three Multipurpose Disinfecting Solutions with a Silicone Hydrogel Contact Lens).

Rejection:
Tusé et al. teaches a method of cleaning and disinfecting (modifying) a contact lens by contacting said contact lens with a multipurpose composition containing an indolicidin, and a buffer like phosphate buffers, and includes an antibacterial compound like the claimed ciprofloxacin and an antimicrobial preservative (claims 1-2, 14, 24, and 37, disinfection of contact lens with antibacterial compound –reduction of bacteria on contact lens). Lens cleaning includes to reduction/elimination of contaminants on the contact lens including lipids, proteins, and microbial organisms (Col. 5 line 59-62). The antimicrobial preservative includes benzalkonium chloride (claim 18). The contact lens is contacted with the composition for a desired length of time and rinsed, and inserted in the eye of the user (Col. 24 line 14-22). It is noted that contact lenses are dry when removed from the eye for disinfection. The lens is typically contacted/soaked with the composition for preferably for at least about 4 hours and most preferably overnight (less than 24 hours, i.e. 8-12 hours; Col. 24 line 22-32). The disinfection (modification) is implicitly done at room temperature as Tusé et al. teaches that Protocol #3 is done at room temperature to closely mimic the recommended use of the lens care product; and all testing and stability references are to room temperature, with the composition taught to be extremely long shelf life at room temperature (Col. 3 line 27-30, Col. 5 line 35-37, Col. 27 line 63- Col. 27 line 4). Example 12 disinfects lenses that are dried and inoculated and placed in the composition for about 4 hours, rinsed, and evaluated (Col. 45 line 45-col. 46 line 27, see full document specifically areas cited).

Petersen et al. teaches antibacterial compounds that are quinolone carboxylic acids and ciprofloxacin derivatives, including 
    PNG
    media_image7.png
    154
    472
    media_image7.png
    Greyscale
(col. 4 line 45-50, Col. 20  Example 2) which is formulated from 
    PNG
    media_image8.png
    148
    290
    media_image8.png
    Greyscale
(ciprofloxacin, 1-cyclopropyl-6-fluoro-1,4-dihydro-4-oxo-7-(1-piperazin-1-yl)-quinoline carboxylic acid).  Petersen et al. teaches the formulation of various compounds from ciprofloxacin including Example 1 
    PNG
    media_image9.png
    189
    352
    media_image9.png
    Greyscale
(Col 19). 
Mitsos teaches that known isosteres in medicinal chemistry include hydrogen fluorine replacement and that methyl groups are often substituted by CF3 and presents 
García-Porta et al. teaches that in evaluation of multipurpose solutions, patients were fitted with Biofinity (Comfilcon A) as it represents the last generation of silicone hydrogel contact lenses (Si-Hy) with high oxygen transmissibility and is a good representative of the contact lens (CL) market (section 2.1 first paragraph).

Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Comfilcon A as the contact lens and incorporate the exemplified ciprofloxacin derivative with the substituted CF3 for the methyl group as suggested by Petersen and Mitsos and García-Porta, and produce the claimed invention. As Mitsos teaches that it is known that CF3 is often substituted for methyl in medicinal chemistry to attain better properties/effects and cites ciprofloxacin for the hydrogen/fluorine replacement, it would be prima facie obvious to substitute the methyl for CF3 in the taught and exemplified antibacterial ciprofloxacin derivatives of Example 1 and 2 and attain 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
and incorporate them in the composition of Tusé et al. which teaches the inclusion of antibacterial compounds like ciprofloxacin as they are ciprofloxacin derivatives with a reasonable expectation of success absent evidence of criticality for the specific compounds. As Tusé et al. also addresses that the solution is useful for any contact lens, it would also be prima facie obvious to one of ordinary skill in the art to use it with Comfilcon A (Biofinity) as it is desirable to utilize it with the latest generation of silicone hydrogel contact lenses that is a good representative of the contact lens (CL) market as taught by García-Porta with a reasonable expectation of success. 
When the active step of placing/soaking the contact lens in the claimed composition occurs, the effects or mechanism of action on the lens soaking in the composition are expected to be the same such as the attachment of the ciprofloxacin derivative (drug) to the fluoride in the contact lens, maintaining transparency of the lens, preventing polymer chain rearrangement, and microbial resistance; as it is a direct result of the placement/soaking of the lens in the composition with the compounds which are the active steps in the claims and are addressed by the prior art whereby the resulting properties and effects (i.e. attachment of the fluoridated compounds to the fluorine in the contact lens) are expected to be present. 
This is also demonstrated by the instant specification which recites that the 

    PNG
    media_image10.png
    128
    860
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    167
    833
    media_image11.png
    Greyscale
wherein the when the active step of placing/soaking the contact lens in the claimed composition occurs, the effects or mechanism of action on the lens soaking in the composition will be the same such as the attachment of the ciprofloxacin derivative (drug) to the fluoride in the contact lens (modifying/loading the contact lens to deliver drugs) as the specification addresses that the attachment of the fluorinated ciprofloxacin derivative (drug) occurs due to the mere presence of the fluorinated ciprofloxacin derivative in a medium with the fluorinated lens (Example 8, Page 25 lines 5-9).
Response to Arguments:
Applicant's arguments are centered on the assertion that the references do not teach compound loading wherein the fluorous interactions for loading the drug onto the fluorinated contact lenses, and the assertion that the declaration addresses that the application demonstrates significantly higher amounts of fluorinated molecules load onto 
This is fully considered but not persuasive. While Figure 3 in the declaration does demonstrate that FITC-C8F15 does load onto the fluorine-containing contact lenses (e.g. comfilcon A and lotrafilcon B) and in more in lenses with higher fluorine content, than the non-fluorinated FITC; the declaration is not commensurate in scope with the claims as written as it is to different compounds than claimed. 
FITC is 
    PNG
    media_image12.png
    253
    267
    media_image12.png
    Greyscale
and  the fluorinated FITC-C8F15 is 
    PNG
    media_image13.png
    292
    340
    media_image13.png
    Greyscale
which is not a compound of the instant claims and not the fluorinated ophthalmic drug claimed. Therein the arguments with regards to the unexpected results demonstrated with the FITC-C8F15 are not commensurate in scope with the claims as the claims are not directed to fluorinated FITC-C8F15. The issues of 
	
The assertion that the references do not teach compound loading wherein the fluorous interactions for loading the drug onto the fluorinated contact lenses, is not found persuasive. As addressed above, when the active step of placing/soaking the contact lens in the claimed composition occurs, the effects or mechanism of action on the lens soaking in the composition will be the same such as the attachment of the ciprofloxacin derivative (drug) to the fluoride in the contact lens; as it is a direct result of the placement/soaking of the lens in the composition with the compounds which are the active steps in the claims and are addressed by the prior art whereby the resulting properties and effects (i.e. attachment of the fluoridated compounds to the fluorine in the contact lens) are expected to be present. 
This is demonstrated by the instant specification which recited that the method of modifying a contact lens to deliver drugs (attach/incorporate the fluorinated drug to the lens) and reducing deposition of lipids, proteins, and bacteria on a contact lens (i.e. disinfection of contact lens) are a result of the same steps of drying the contact lens, incubating the lens with one or more fluorinated compound in a medium and rinsing the lens - wherein the when the active step of placing/soaking the contact lens in the claimed composition occurs, the effects or mechanism of action on the lens soaking in mere presence of the fluorinated ciprofloxacin derivative in a medium with the fluorinated lens (Example 8, Page 25 lines 5-9).
Accordingly, the rejection stands.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tusé et al. (U.S. Pat. 6482799) in view of Petersen et al. (U.S. Pat. 4559341) and Mitsos (Isosteres in Medicinal Chemistry – H to F replacement, Definition of Bioisosterism) and García-Porta et al. (Performance of Three Multipurpose Disinfecting Solutions with a Silicone Hydrogel Contact Lens) as applied to claims 13-15, 17-21 above, in view of Ward et al. (U.S. Pat. Pub. 2009/0291073).
The claims are treated only to the extent of the expanded compounds.
Rejection:
The teachings of Tusé in view of Petersen and Mitsos and García-Porta are addressed above, including the incorporation of preservatives such as benzalkonium chloride, thimerosal, and benzyl alcohol (claim 18, Col. 17 line 35-51).
Tusé in view of Petersen and Mitsos and García-Porta does not expressly teach the inclusion of ethanol (ethyl alcohol), but does teach the inclusion of preservatives.
Ward et al. teaches that known water-soluble ophthalmic preservatives include benzalkonium chloride, thimerosal, benzyl alcohol, and ethyl alcohol [103]. 
Wherein it would be obvious to one of ordinary skill in the art before the effective prima facie obvious with a reasonable expectation of success absent evidence of criticality or the specific component.  
Response to Arguments:
Applicant's arguments are those addressed in Tusé in view of Petersen and Mitsos and García-Porta above. 
Accordingly, the rejection stands.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan et al. (U.S. Pat. Pub. 2010/0330146) as evidenced by Franklin et al. (Surface elemental analysis of contact lenses using X-ray photoelectron spectroscopy (XPS): What techniques are available and how do the results compare?), in view of Petersen et al. (U.S. Pat. 4559341) and Mitsos (Isosteres in Medicinal Chemistry – H to F replacement, Definition of Bioisosterism).
The claims are treated only to the extent of the expanded compounds.
Rejection:
Chauhan et al. teaches a method of preparing a contact lens for drug delivery comprising providing the contact lens, soaking the lens in a solution/solvent with an active agent, and removing the solvent (Abstract, claims 8-12). The solution/solvent includes ethanol (Example 6, claim 10, [57]) and a phosphate buffered saline (Example 10, claim 11, [58]). The active agent includes ciprofloxacin (claim 12, [56]). The contact lenses include Galyfilcon A (ACUVUE ADVANCE), Senofilcon A (ACUVUE OASYS), 2 OPTIX), and Balafilcon A (PureVison, Table 1, [49]) - all of which contain fluorine as evidenced by Franklin et al. (the instant specification also addresses that Lotrafilcon B has fluorine). Chauhan et al. teaches loading the drug at room temperature [83] and for various times including 24 hours ([78, 84, 93], see full document specifically areas cited). While Chauhan et al. does not explicitly recite rinsing the lens, it is implicit if not prima facie obvious that the lens is rinsed prior to packing in solution and/or before use in the eye. 
Chauhan et al. does not expressly teach the ciprofloxacin derivative but does teach the inclusion of bioactive antibacterial/antibiotic compounds like ciprofloxacin.
Petersen et al. teaches antibacterial compounds that are quinolone carboxylic acids and ciprofloxacin derivatives, including 
    PNG
    media_image7.png
    154
    472
    media_image7.png
    Greyscale
(col. 4, Col 20 Example 2) which is formulated from 
    PNG
    media_image8.png
    148
    290
    media_image8.png
    Greyscale
(ciprofloxacin, 1-cyclopropyl-6-fluoro-1,4-dihydro-4-oxo-7-(1-piperazin-1-yl)-quinoline carboxylic acid).  Petersen et al. teaches the formulation of various compounds from ciprofloxacin including Example 
    PNG
    media_image9.png
    189
    352
    media_image9.png
    Greyscale
(Col 19). 
Mitsos teaches that known isosteres in medicinal chemistry include hydrogen fluorine replacement and that methyl groups are often substituted by CF3 and presents ciprofloxacin. Mitsos teaches that reasons for bioisosteric replacements include greater selectivity, less side effects, less toxicity (Pages 1-2). 
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exemplified ciprofloxacin derivative with the substituted CF3 for the methyl group as suggested by Petersen and Mitsos, and produce the claimed invention. As Mitsos teaches that it is known that CF3 is often substituted for methyl in medicinal chemistry to attain better properties/effects and cites ciprofloxacin for the hydrogen/fluorine replacement, it would be prima facie obvious to substitute the methyl for CF3 in the taught and exemplified antibacterial ciprofloxacin derivatives of Example 1 and 2 and attain 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
and incorporate them in the composition of Chauhan et al. which teaches the inclusion of antibacterial compounds like ciprofloxacin as they are ciprofloxacin derivatives with a reasonable expectation of success absent evidence of criticality  for the specific compounds. The effects of using the composition on the lens are intrinsic to the incubation of the contact lens in the composition and the components of the composition. When the active step of placing the contact lens in the claimed composition occurs, the effects or mechanism of action on the lens soaking in the composition will be the same such as the attachment of the ciprofloxacin derivative to the fluoride in the contact lens, maintaining transparency of the lens, preventing polymer chain rearrangement, and microbial resistance; as it is a direct result of the placement/soaking of the lens in the composition with the compounds which are the active steps in the claims which are met by the prior art whereby the resulting properties and effects (i.e. attachment of the fluoridated compounds to the fluorine in the contact lens) are expected to be present.
This is also demonstrated by the instant specification which recites that the method of modifying a contact lens to deliver drugs (attach/incorporate the fluorinated drug to the lens, drug loading of the lens) are a result of the same steps of drying the contact lens, incubating the lens with one or more fluorinated compound in a medium and rinsing the lens (Page 4, line 17-20, Page 9 line 1-5),

    PNG
    media_image10.png
    128
    860
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    167
    833
    media_image11.png
    Greyscale
wherein the when the active step of placing/soaking the contact lens in the claimed composition occurs, the effects or mechanism of action on the lens soaking in the composition will be the same such as the attachment of the ciprofloxacin derivative (drug) to the fluoride in the contact lens (modifying/loading the contact lens to deliver drugs) as the specification addresses that the attachment of the fluorinated ciprofloxacin derivative (drug) occurs due to the mere presence of the fluorinated ciprofloxacin derivative in a medium with the fluorinated lens (Example 8, Page 25 lines 5-9).
Response to Arguments:
Applicant's arguments are centered on the assertion that Chauhan teaches the inclusion of molecular diffusers and the amount of fluorine molecules that can be loaded onto a contact lens using such a method is not known, that the references do not teach attachment of anti-infection drug to contact lenses through fluorous interactions, and the assertion that the drug loading can have similar therapeutic efficacy with eye drops with less drug that in eye drops citing the declaration.
This is fully considered but not persuasive. Applicant’s argument that Chauhan recites the inclusion of molecular diffusers the amount of fluorine molecules that can be loaded onto a contact lens using such a method is not known is not persuasive as the mere presence of the fluorinated ciprofloxacin derivative in a medium with the fluorinated lens (Example 8, Page 25 lines 5-9).
The assertion that the drug loading can have similar therapeutic efficacy with eye drops with less drug than in eye drops is an argument without factual support which is a mere allegation and not found persuasive.
It is noted that the declaration does demonstrate that FITC-C8F15 does load onto the fluorine-containing contact lenses (e.g. comfilcon A and lotrafilcon B) and in more in lenses with higher fluorine content, than the non-fluorinated FITC; however the declaration is not commensurate in scope with the claims as written as it is to different compounds than claimed. 

    PNG
    media_image12.png
    253
    267
    media_image12.png
    Greyscale
and the fluorinated FITC-C8F15 is 
    PNG
    media_image13.png
    292
    340
    media_image13.png
    Greyscale
which is not a compound of the instant claims and not the fluorinated ophthalmic drug claimed. Evidence of unexpected results for the claimed compounds have not been presented. The issues of indefiniteness with regards to the drug (fluorinated) which is not a required component in the claims is also addressed above
Accordingly, the rejection stands.

Conclusion
Claims 13-21 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613